In a medical malpractice action to recover damages for personal injuries, etc., predicated upon negligent care and failure to obtain informed consent, the defendant surgeon appeals from so much of a judgment of the Supreme Court, Kings County, entered February 19, 1976, upon a jury verdict, as is in favor of plaintiffs and against him on the second cause of action, which alleged a failure to obtain informed consent. Judgment affirmed insofar as appealed from, with costs. In our opinion, sufficient evidence was adduced at the trial to justify a determination by the jury that the defendant surgeon, before performing open heart surgery upon the infant plaintiff, failed to advise the parents about the dangers of postoperative embolism and brain, heart, or lung damage, and that, had they been informed of such risks, they would not have consented to the operation. Latham, Acting P. J., Margett, Titone and Mollen, JJ., concur.